 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BENJAMIN RANDOLPH WOOD,                           No. 2:17-cv-00983-JAM-CKD P
12                         Plaintiff,
13             v.                                          FINDINGS AND RECOMMENDATIONS
14       JACK MCCORMICK, et al.,
15                         Defendants.
16

17            Plaintiff is a California state prisoner proceeding pro se with this civil rights action filed

18   pursuant to 42 U.S.C. § 1983. This action proceeds on the complaint filed on May 7, 2017

19   alleging that two correctional officers at the Shasta County Jail used excessive force against

20   plaintiff in violation of the Eighth Amendment.1 See ECF No. 11 (screening order). Currently

21   pending before the court is defendants’ motion for summary judgment. ECF No. 31. The motion

22   has been fully briefed by the parties. See ECF Nos. 35, 36. For the reasons discussed below, the

23   undersigned recommends granting defendants’ motion for summary judgment on the basis that

24   plaintiff failed to exhaust his administrative remedies prior to filing this action.2

25   /////

26   1
       All of plaintiff’s filings dates are calculated using the prison mailbox rule. See Houston v.
27   Lack, 487 U.S. 266 (1988).
     2
       In the interest of judicial economy, the undersigned finds it unnecessary to address the
28   remaining grounds raised in defendants’ motion for summary judgment.
                                                           1
 1       I.       Allegations in the Complaint
 2             The events giving rise to the present cause of action occurred on May 26, 2013 while
 3   plaintiff was awaiting sentencing at the Shasta County Jail. ECF No. 1 at 8-9. In his verified
 4   complaint, signed under penalty of perjury, plaintiff alleges that defendant McCormick “bashed”
 5   him in the head and hand with a metal baton while responding to inmate-on-inmate violence
 6   precipitated by gang members within plaintiff’s housing unit. ECF No. 1 at 7, 9-10. After
 7   plaintiff was handcuffed and placed face-down on the ground, defendant Millis then “stomped up
 8   and down repeatedly” on his back. ECF No. 1 at 11.
 9             According to the complaint, plaintiff “used the prisoner grievance procedure available,”
10   but his “requests for proper medical care were denied and appeals from the denials were denied.”
11   ECF No. 1 at 12, 30-33 (Inmate Request for Information forms). Plaintiff also alleges that he
12   feared reprisals from the Shasta County Deputies. ECF No. 1 at 12.
13       II.      Motion for Summary Judgment3
14             Defendants assert that plaintiff never filed or exhausted an administrative appeal
15   concerning his excessive force claims. ECF No. 31 at 5-7. Additionally, defendants contend that
16   plaintiff is not excused from the exhaustion requirement because he “has identified no defect in
17   the jail’s grievance procedure themselves.” ECF No. 31 at 5. To the extent that plaintiff alleges
18   that he feared retaliation if he filed a complaint about the use of force, defendants counter that the
19   threats of retaliation when “viewed objectively,” would not have “deter[red] an inmate of
20   ordinary firmness from filing a grievance.” Id. at 7. As a result, plaintiff is not excused from the
21   PLRA’s exhaustion requirement and defendants are entitled to judgment as a matter of law.
22             In his opposition, plaintiff concedes that he did not exhaust any administrative grievance
23   concerning his excessive force claims. ECF No. 35 at 3. However, he asserts under penalty of
24   perjury that “the threatening criminal behavior of multiple Shasta County Deputies is what
25   prevented Plaintiff from pursuing any relief from those very same Deputies.” ECF No. 35 at 3.
26   Plaintiff specifically states that he “was assaulted himself on another occasion,” but he does not
27
     3
      The court recounts only the portions of the pending motion that relate to the issue of exhaustion.
28   The parties’ respective positions on the Eighth Amendment claims are not addressed herein.
                                                      2
 1   provide any additional details about such an assault or which deputy was responsible. Id.
 2             By way of reply, defendants point out that plaintiff’s new contention that he was the
 3   victim of another assault by an unnamed Shasta County Deputy contradicts his sworn deposition
 4   testimony. ECF No. 36 at 2. Even accepting these general allegations of threatening behavior by
 5   jail officials, there is no evidence that such actions were related to the use of the grievance
 6   process or that such conduct would have deterred a reasonable inmate from filing a grievance.
 7   ECF No. 36 at 2-3.
 8      III.      Undisputed Material Facts
 9             During the relevant time period, inmate grievances at the Shasta County Jail were
10   governed by Chapter 7.2 of the Shasta County Sheriff Custody Division’s Policy and Procedural
11   Manual. See Defendants’ Statement of Undisputed Facts (“DSUF”) at ¶ 18. According to this
12   policy, there are three formal levels of review of an Inmate Request and Grievance Form. DSUF
13   ¶ 19; ECF No. 31-3 at 66-67. At the first level of review, the inmate submits the grievance form
14   to the correctional deputy. Id. If unsatisfied by the response, the inmate can submit the
15   grievance to the second level of review by the watch commander. Id. The third and final step of
16   the grievance process is completed by submitting the grievance form to the facility manager. Id.
17             Plaintiff was aware of the procedure for filing an inmate grievance in the Shasta County
18   Jail. DSUF at ¶ 20. Plaintiff did not file any grievances related to the use of force against him by
19   any deputies on May 26, 2013. DSUF at ¶ 22. Plaintiff did not submit any grievance related to
20   the use of force because deputies made verbal threats towards him and because plaintiff witnessed
21   deputies assault other individuals. ECF No. 31-3 at 19 (Plaintiff’s Deposition). He “didn’t feel
22   safe to make that specific complaint.” ECF No. 31-3 at 19. The only grievances that plaintiff
23   filed concerned medical care for the injuries that he received. DSUF at ¶ 21; ECF No. 1 at 30-33
24   (grievance forms).
25      IV.       Legal Standards
26                A. Summary Judgment
27             Summary judgment is appropriate when it is demonstrated that there “is no genuine
28   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                                         3
 1   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by
 2   “citing to particular parts of materials in the record, including depositions, documents,
 3   electronically stored information, affidavits or declarations, stipulations (including those made for
 4   purposes of the motion only), admissions, interrogatory answers, or other materials....” Fed. R.
 5   Civ. P. 56(c)(1)(A). Summary judgment should be entered, after adequate time for discovery and
 6   upon motion, against a party who fails to make a showing sufficient to establish the existence of
 7   an element essential to that party's case, and on which that party will bear the burden of proof at
 8   trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof
 9   concerning an essential element of the nonmoving party's case necessarily renders all other facts
10   immaterial.” Id.
11           If the moving party meets its initial responsibility, the burden then shifts to the opposing
12   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
13   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
14   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
15   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,
16   and/or admissible discovery material, in support of its contention that the dispute exists or show
17   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.
18   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the
19   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the
20   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,
21   Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is
22   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving
23   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987). In the
24   endeavor to establish the existence of a factual dispute, the opposing party need not establish a
25   material issue of fact conclusively in its favor. It is sufficient that “the claimed factual dispute be
26   shown to require a jury or judge to resolve the parties' differing versions of the truth at trial.”
27   T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce the
28   pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
                                                         4
 1   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee's note on 1963
 2   amendments).
 3          In resolving the summary judgment motion, the evidence of the opposing party is to be
 4   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the
 5   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475
 6   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party's
 7   obligation to produce a factual predicate from which the inference may be drawn. See Richards
 8   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff'd, 810 F.2d 898, 902
 9   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than
10   simply show that there is some metaphysical doubt as to the material facts.... Where the record
11   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
12   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
13                  B. Exhaustion of Administrative Remedies
14          The Prison Litigation Reform Act of 1995 provides that “[n]o action shall be brought with
15   respect to prison conditions under section 1983 of this title, ...until such administrative remedies
16   as are available are exhausted.” 42 U.S.C. § 1997e(a). A prisoner must exhaust his
17   administrative remedies before he commences suit. McKinney v. Carey, 311 F.3d 1198, 1199–
18   1201 (9th Cir. 2002); see also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2476 (2015) (stating that
19   the PLRA exhaustion requirement “applies to both pretrial detainees and convicted prisoners”).
20   Failure to comply with the PLRA’s exhaustion requirement is an affirmative defense that must be
21   raised and proved by the defendant. Jones v. Bock, 549 U.S. 199, 216 (2007). In the Ninth
22   Circuit, a defendant may raise the issue of administrative exhaustion in either (1) a motion to
23   dismiss pursuant to Rule 12(b)(6), in the rare event the failure to exhaust is clear on the face of
24   the complaint, or (2) a motion for summary judgment. Albino v. Baca, 747 F.3d 1162, 1169 (9th
25   Cir. 2014) (en banc).
26          In order to defeat a properly supported motion for summary judgment based on a
27   prisoner’s failure to exhaust pursuant to 42 U.S.C. § 1997e(a), plaintiff must “come forward with
28   some evidence showing” that he has either (1) properly exhausted his administrative remedies
                                                        5
 1   before filing suit or (2) “there is something in his particular case that made the existing and
 2   generally available remedies unavailable to him by ‘showing that the local remedies were
 3   ineffective, unobtainable, unduly prolonged, inadequate, or obviously futile.’” Williams v.
 4   Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (quoting Hilao v. Estate of Marcos, 103 F.3d 767,
 5   778 n.5) (9th Cir. 1996)); Jones, 549 U.S. at 218. “Accordingly, an inmate is required to exhaust
 6   those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some relief for the
 7   action complained of.’” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (quoting Booth v. Churner,
 8   532 U.S. 731, 738 (2001)). If undisputed evidence viewed in the light most favorable to the
 9   prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56 of
10   the Federal Rules of Civil Procedure. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). If
11   there is at least a genuine issue of material fact as to whether the administrative remedies were
12   properly exhausted, the motion for summary judgment must be denied. See Fed. R. Civ P. 56(a).
13            When the district court concludes that the prisoner has not exhausted administrative
14   remedies on a claim, “the proper remedy is dismissal of the claim without prejudice.” Wyatt v.
15   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (citation omitted), overruled on other grounds by
16   Albino, 747 F.3d at 1168-69.
17      V.       Analysis
18            At the outset, the court finds that defendants have met their initial burden of informing the
19   court of the basis for their motion, and identifying those portions of the record which they believe
20   demonstrate the absence of a genuine issue of material fact concerning plaintiff’s failure to
21   exhaust administrative remedies. The burden therefore shifts to plaintiff to establish that a
22   genuine issue as to any material fact actually does in fact exist. See Matsushita Elec. Indus. Co.
23   v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). The court has reviewed plaintiff's verified
24   complaint and his exhibits in opposition to defendants' pending motion. Drawing all reasonable
25   inferences from the evidence submitted in plaintiff's favor, the court concludes that plaintiff has
26   not submitted sufficient evidence at the summary judgment stage to create a genuine issue of
27   material fact concerning the exhaustion of his administrative remedies for the reasons explained
28   below.
                                                         6
 1          In order to establish that the failure to exhaust was excusable, plaintiff must show that:
 2                  ‘(1) the threat [of retaliation] actually did deter the plaintiff inmate
                    from lodging a grievance or pursuing a particular part of the process;
 3                  and (2) the threat is one that would deter a reasonable inmate of
                    ordinary firmness and fortitude from lodging a grievance or pursuing
 4                  the part of the grievance process that the inmate failed to exhaust.’
 5   McBride v. Lopez, 807 F.3d 982, 987 (9th Cir. 2015) (quoting Turner v. Burnside, 541 F.3d
 6   1077, 1085 (11th Cir. 2008)). See also Rodriguez v. County of Los Angeles, 891 F.3d 776, 794
 7   (9th Cir. 2018) (allegations of “general and unsubstantiated fears about possible retaliation”
 8   insufficient to satisfy inmate's burden to produce evidence of something in the particular case that
 9   rendered administrative remedies effectively unavailable) (citing McBride, 807 F.3d at 987-88);
10   Arpin v. Santa Clara Valley Transportation Agency, 261 F.3d 912, 922 (9th Cir. 2001)
11   (“conclusory allegations unsupported by factual data are insufficient to defeat ... summary
12   judgment motion”) (citing Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) ).
13          Construing the facts in the light most favorable to plaintiff, he has sufficiently alleged that
14   threats from jail deputies deterred him from filing a grievance on the use of excessive force. He
15   has therefore met the subjective test of McBride. Nonetheless, the undersigned concludes that
16   plaintiff has not met his burden of demonstrating that his fear of retaliation from these threats was
17   objectively reasonable. “That is, there must be some basis in the record for the district court to
18   conclude that a reasonable prisoner of ordinary firmness would have believed that the prison
19   official’s action communicated a threat not to use the prison’s grievance procedure and that the
20   threatened retaliation was of sufficient severity to deter a reasonable prisoner from filing a
21   grievance.” McBride, 807 F.3d at 987. Plaintiff’s conclusory contentions in this regard are
22   insufficient to meet his burden of production on summary judgment to show that jail officials
23   rendered administrative remedies unavailable to him. Compare Rodriguez, 891 F.3d at 794
24   (emphasizing that there was sufficient record evidence “supporting an actual and objectively
25   reasonable fear of retaliation for filing grievances.”) with Porter v. Nussle, 534 U.S. 516 (2002)
26   (rejecting a categorical exception to the exhaustion requirement for excessive force complaints
27   where the inmate alleged that prison officials subjected him to “a prolonged and sustained pattern
28   of harassment and intimidation”); Boyd v. Corr. Corp. of Am., 380 F.3d 989, 997–98 (6th Cir.
                                                        7
 1   2004) (holding that nonspecific allegations of fear do not excuse the failure to exhaust
 2   administrative remedies).
 3            In this case, there is even less of a record of an inmate’s fear of retaliation than in the
 4   McBride case. In McBride, the Ninth Circuit found that threatening statements by prison guards
 5   who had severely beaten an inmate were not sufficient to render the administrative appeals
 6   process unavailable. 807 F.3d at 988. Here, plaintiff’s statements concerning a fear of retaliation
 7   are not even linked to the same guards who injured him, nor are they specifically connected to the
 8   use of the grievance process itself. The undersigned finds that there is no record evidence
 9   demonstrating an objectively reasonable fear of retaliation for filing a grievance about the use of
10   excessive force. See McBride, 807 F.3d at 988 (emphasizing that “[h]ostile interaction, even
11   when it includes a threat of violence, does not necessarily render the grievance system
12   ‘unavailable.’”). Accordingly, plaintiff has failed to meet his burden of demonstrating that the
13   jail’s grievance procedure was effectively unavailable to him as a result of the conduct of jail
14   officials. See Albino, 747 F.3d at 1166. For all these reasons, the undersigned recommends
15   granting defendants’ motion for summary judgment based on plaintiff’s failure to exhaust his
16   administrative remedies.
17      VI.           Plain Language Summary for Pro Se Party
18            The following information is meant to explain this order in plain English and is not
19   intended as legal advice.
20            The court has reviewed the pending motion for summary judgment as well as the
21   affidavits and evidence submitted by the parties and has concluded that you did not properly
22   exhaust your administrative remedies concerning the allegations in your complaint. Therefore,
23   the assigned magistrate judge is recommending that defendants’ motion for summary judgment
24   be granted and your case be dismissed without prejudice.
25            You have fourteen days to explain to the court why this is not the correct outcome in your
26   case. If you choose to do this you should label your explanation as “Objections to Magistrate
27   Judge’s Findings and Recommendations.” The district court judge assigned to your case will
28   review any objections that are filed and will make a final decision on the motion for summary
                                                          8
 1   judgment.
 2          In accordance with the above, IT IS HEREBY RECOMMENDED that:
 3          1. Defendants’ motion for summary judgment (ECF No. 31) be granted on the basis of
 4               plaintiff’s failure to exhaust his administrative remedies.
 5          2. The case be dismissed without prejudice.
 6          3. The Clerk of Court be directed to close this case.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
12   objections shall be served and filed within fourteen days after service of the objections. The
13   parties are advised that failure to file objections within the specified time may waive the right to
14   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15   Dated: January 24, 2020
16

17

18

19

20

21

22

23

24   12/wood0983.msj.CJRA.docx

25

26

27

28
                                                        9
